MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                         FILED
regarded as precedent or cited before any                                          Dec 09 2020, 8:46 am

court except for the purpose of establishing                                             CLERK
                                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                                 Court of Appeals
                                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Christa K. Kumming
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael Lee Rich,                                        December 9, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1421
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable John T. Roach,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D01-1808-F4-2925



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1421 | December 9, 2020         Page 1 of 7
                                            Case Summary
[1]   Michael Lee Rich (“Rich”) was serving a sentence through community

      corrections when the State filed a petition alleging that Rich violated the terms

      of his placement. After Rich admitted to violating several terms, the trial court

      revoked his placement and ordered Rich to serve the balance of his sentence in

      the Indiana Department of Correction (the “DOC”). Rich now appeals,

      arguing that the trial court abused its discretion in revoking his placement.


[2]   We affirm.



                             Facts and Procedural History
[3]   Rich received a five-year sentence for Burglary.1 The court ordered him to serve

      the time in community corrections and authorized placement on work release.


[4]   In October 2019, Rich was placed on work release. In February 2020, the State

      filed a petition alleging that Rich violated the terms of work release by (1)

      possessing cigarettes in November 2019; (2) failing to report his location for

      more than four hours in December 2019; (3) being in an unauthorized area on

      more than one occasion; (4) testing positive for THC on January 2, 2020; (5)

      testing positive for amphetamines, methamphetamines, and THC on January




      1
       At a combined sentencing hearing, Rich received a separate five-year sentence in a different cause that was
      imposed consecutively to the instant sentence. At times, the record refers to an aggregate sentence of ten
      years. Because the appealed order ultimately affected only the instant sentence, we focus on that sentence.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1421 | December 9, 2020                  Page 2 of 7
      10, 2020; (6) possessing a lighter in February 2020; (7) possessing a “green leafy

      synthetic lookalike substance” in February 2020; (8) failing to pay fees; and (9)

      absconding from work release on February 21, 2020. Appellant’s App. Vol. 2

      at 153. The State asked the trial court to revoke Rich’s placement and order

      Rich to serve the balance of his sentence in the Vigo County Jail or the DOC.


[5]   At a July 2020 hearing, Rich denied that he absconded from placement but

      otherwise admitted to the allegations. The court found that Rich violated the

      rules and inquired about evidence “as to disposition.” Tr. Vol. 2 at 11. The

      parties then presented evidence and argument. Among the evidence was

      testimony that Rich absconded on February 21, 2020, the day the State filed the

      petition. The State argued that the evidence “show[s] that [Rich] is clearly a

      poor candidate for any type of [c]ommunity [c]orrections in the future.” Id. at

      19. The court ultimately decided to revoke Rich’s placement, ordering Rich to

      serve the balance of his sentence in the DOC. The court recommended that

      Rich be placed in the Purposeful Incarceration program and noted that it would

      consider a sentence modification upon successful completion of the program.


[6]   Rich now appeals.



                                Discussion and Decision
[7]   “Both probation and community corrections programs serve as alternatives to

      commitment to the [DOC] and both are made at the sole discretion of the trial

      court.” Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999). Because of similarities


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1421 | December 9, 2020   Page 3 of 7
      between community corrections and probation, the “standard of review for

      revocation of a community corrections placement is the same standard as for a

      probation revocation.” Bennett v. State, 119 N.E.3d 1057, 1058 (Ind. 2019).

      That is, we review for an abuse of discretion, which occurs “when the decision

      is clearly against the logic and effect of the facts and circumstances.” Id.


[8]   The trial court has broad discretion to revoke an alternative placement. See Cox,

      706 N.E.2d at 549-50. Indeed, as the Indiana Supreme Court has observed,

      “judges must have the ability to move with alacrity to protect public safety

      when adjudicated offenders violate the conditions of their sentences. Put

      differently, obstacles to revoking an alternative sentence may diminish the

      likelihood of community corrections placements being made in the first place.”

      Id. at 550. Furthermore, a defendant “is not entitled to serve a sentence in

      either probation or a community corrections program. Rather, placement in

      either is a ‘matter of grace’ and a ‘conditional liberty that is a favor, not a

      right.’” Id. at 549 (quoting Million v. State, 646 N.E.2d 998, 1002 (Ind. Ct. App.

      1995)). Ultimately, once a trial court has “exercised its grace” and ordered an

      alternative placement, the trial court “should have considerable leeway in

      deciding how to proceed.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007).


[9]   Pursuant to Indiana Code Section 35-38-2.6-5(b), if a person on community

      corrections “violates the terms of the placement, the [State] may request that

      the court revoke the placement and commit the person to the county jail or [the

      DOC] for the remainder of the person’s sentence.” It is implicit, then, that the



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1421 | December 9, 2020   Page 4 of 7
       court has inherent authority to grant the State’s request.2 See Cox, 706 N.E.2d at

       550 (noting that flexibility in revocation procedures is “necessary to permit the

       court to exercise its inherent power to enforce obedience to its lawful orders”);

       Flowers v. State, 101 N.E.3d 242, 249 (Ind. Ct. App. 2018) (noting that a court

       may grant a request to revoke the placement and “consider[] other alternatives

       as well”). Generally, revocation is a two-step process whereby the court must

       first identify a violation of the terms, then it must “determine if the violation

       warrants revocation[.]” Woods v. State, 892 N.E.2d 637, 640 (Ind. 2008).


[10]   Rich does not dispute that he violated the terms of work release. Rather, he

       challenges the decision to revoke his placement for violating those terms.3 In

       challenging his placement in the DOC, Rich argues that he struggled with

       substance abuse and was undergoing stress. He notes that his younger brother

       had been diagnosed with cancer and that Rich was soon to be the father of

       twins—stressors that led to a “backslide with sobriety.” Br. of Appellant at 10.




       2
        The statute pertaining to revoking probation enumerates actions a court may take upon the State’s request.
       See Ind. Code § 35-38-2-3(h) (stating that, upon finding that a person violated a condition of probation, the
       court may continue the person on probation, extend the probationary period, or order execution of all or part
       of a suspended sentence). However, the statute pertaining to revoking placement in community corrections
       does not contain similar language regarding the court’s authority. Compare id. with I.C. § 35-38-2.6-5; see
       Breda v. State, 142 N.E.3d 482, 486 (Ind. Ct. App. 2020) (discussing the effect of a 2015 amendment).
       3
        Among Rich’s contentions is that, before revoking his placement for a failure to pay fees, the court should
       have inquired into the reason for the failure to pay. Because Rich admitted to violating other terms, we need
       not address this issue and will instead base our analysis on other admitted violations. See Jaynes v. State, 437
       N.E.2d 137, 140 n.3 (Ind. Ct. App. 1982) (regarding certain grounds for revocation as mere surplusage).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1421 | December 9, 2020                     Page 5 of 7
[11]   Rich also points out that he did not admit to the allegation of absconding.4                             He

       argues that “some of the rule violations were minimal” and “were dealt with

       adequately by the work release facility already.” Id. at 8. Rich asserts that, “for

       each rule violation, [he] received a sanction from the work release center,

       whether it be a verbal warning, increased restrictions on his freedom, or taking

       of his credit time of up to 14 days per violation.” Id. at 11.


[12]   Notably, even a single violation supports revoking the placement. See I.C. § 35-

       38-2.6-5; cf. Heaton v. State, 984 N.E.2d 614, 618 (Ind. 2013) (“[P]robation may

       be revoked on evidence of violation of a single condition.”); Cox, 706 N.E.2d at

       550 (noting that “judges must have the ability to move with alacrity . . . when

       adjudicated offenders violate the conditions of their sentences”). Although

       there is evidence that Rich was undergoing stress, he was nevertheless bound by

       the terms of work release. Shortly after being granted this conditional liberty,

       Rich repeatedly violated the terms. Indeed, Rich failed to report his location for

       several hours. He entered unauthorized areas on more than one occasion. He

       also tested positive for amphetamines, methamphetamines, and THC.

       Although Rich characterizes some violations as minimal, he displayed a pattern

       of violating the terms. Moreover, Rich continued to violate the terms even after

       the work release center imposed less-severe consequences. In light of Rich’s




       4
         Rich asserts that it is unclear whether the trial court found a violation for absconding, so it would be
       improper to base the revocation on absconding. The testimony about absconding was presented after the
       court found a violation and had turned to evidence “as to disposition.” Tr. Vol. 2 at 11. We note that
       revocation procedures “are to be flexible.” Cox, 706 N.E.2d at 550. In any case, we need not address this
       issue and will instead base our opinion only on the admitted violations. See Jaynes, 437 N.E.2d at 140 n.3.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1421 | December 9, 2020                   Page 6 of 7
       ongoing disobedience, we cannot say that the trial court abused its discretion by

       revoking the placement and ordering Rich to serve his sentence in the DOC.


[13]   Affirmed.


       Robb, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1421 | December 9, 2020   Page 7 of 7